EXHIBIT 21.1 MACK-CALI REALTY, L.P. Subsidiary State of Incorporation or Organization 1 COMMERCE REALTY L.L.C. NJ 1 EXECUTIVE REALTY L.L.C. NJ 1 WATER STREET L.L.C. NY 2 COMMERCE REALTY L.L.C. NJ 2 EXECUTIVE REALTY L.L.C. NJ 2 PARAGON REALTY L.L.C. DE 2 TWOSOME REALTY L.L.C. NJ 2 INDEPENDENCE SPE LLC DE 3 CAMPUS REALTYLLC DE 3 ODELL REALTY L.L.C. NY 3 PARAGON REALTY L.L.C. DE 3 SYLVAN HOLDING, L.L.C. NJ 3 SYLVAN REALTY L.L.C. NJ 4 GATEHALL REALTY L.L.C. NJ 4 PARAGON REALTY L.L.C. NJ 4 SENTRY HOLDING L.L.C. DE 4 SENTRY REALTY L.L.C. DE 4 BECKER SPE LLC DE 4 SYLVAN SPE LLC DE 5 WOOD HOLLOW REALTY, L.L.C. NJ 5 BECKER SPE LLC DE 5/6 SKYLINE REALTY L.L.C. NY 6 BECKER SPE LLC DE 6 PARSIPPANY L.L.C. NJ 9 CAMPUS REALTY L.L.C. NJ 10 INDEPENDENCE SPE LLC DE 11 COMMERCE DRIVE ASSOCIATES L.L.C. NJ 12 SKYLINE ASSOCIATES L.L.C. NY 12 VREELAND REALTYLLC DE 14/16 SKYLINE REALTY L.L.C. NY 14 COMMERCE REALTY L.L.C. NJ 14 SYLVAN REALTY L.L.C. NJ 20 COMMERCE DRIVE ASSOCIATES L.L.C. NJ 20 WATERVIEW SPE LLC DE 25 COMMERCE REALTY, L.L.C. NJ 30 TWOSOME REALTY L.L.C. NJ 31 TWOSOME REALTY L.L.C. NJ 35 WATERVIEW HOLDING L.L.C. DE 35 WATERVIEW SPELLC DE 40 TWOSOME REALTY L.L.C. NJ 41 TWOSOME REALTY L.L.C. NJ 50 TWOSOME REALTY L.L.C. NJ 55 CORPORATE PARTNERS L.L.C. DE Subsidiary State of Incorporation or Organization 55 CORPORATE REALTY L.L.C. DE 75 LIVINGSTON SPE LLC DE 85 LIVINGSTON SPE LLC DE 97 FORSTER REALTY L.L.C. NJ DE NJ NJ NJ NJ NJ NJ NJ , L.L.C. DE NJ NJ DE NY NJ NJ NJ NJ DE LLC DE 395 W. PASSAIC L.L.C. NJ NJ NJ NJ NJ NJ NJ NJ DC 1256 N. CHURCH REALTY L.L.C. NJ 1 CT 1 DE 1 NJ 1 NJ ALTERRA I L.L.C. DE ALTERRA II L.L.C. DE ANDOVER PLACE APTS. L.L.C. DE BA ROSELAND L.L.C. DE BMP MOORESTOWN REALTY L.L.C. NJ BMP SOUTH REALTY L.L.C. NJ BRIDGE PLAZA REALTY ASSOCIATES L.L.C. NJ C.W. ASSOCIATES L.L.C. NJ CAL-HARBOR II& III URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR IV URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR V LEASING ASSOCIATES L.L.C. NJ CAL-HARBOR V URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR VI URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR VII LEASING ASSOCIATES L.L.C. NJ CAL-HARBOR VII URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR SO. PIER URBAN RENEWAL ASSOCIATESL.P. NJ CALI HARBORSIDE (FEE) ASSOCIATESL.P. NJ Subsidiary State of Incorporation or Organization CCMA NOMINEE L.L.C. NJ CENTURY PLAZA ASSOCIATES L.L.C. NJ CHAI JV MEMBER L.L.C. VA CLEARBROOK ROAD ASSOCIATES L.L.C. NY COLLEGE ROAD REALTY L.L.C. NJ COMMERCENTER REALTY ASSOCIATES L.L.C. NJ CROSS WESTCHESTER REALTY ASSOCIATES L.L.C. NY CURTIS CENTER I MEZZ A L.L.C. DE CURTIS CENTER I MEZZ B L.L.C. DE CURTIS CENTER I MEZZ C L.L.C. DE CURTIS CENTER II MEZZ D L.L.C. DE CURTIS CENTER II MEZZ E L.L.C. DE CURTIS CENTER II MEZZ F L.L.C. DE CURTIS CENTER TIC I L.L.C. DE CURTIS CENTER TIC II L.L.C. DE CWLT ROSELAND EXCHANGE L.L.C. NJ ELEVENTH SPRINGHILL LAKE ASSOCIATES,LLC MD ELMSFORD REALTY ASSOCIATES L.L.C. NY EMPIRE STATE CAFÉ LICENSING L.L.C. NY EMPIRE STATE FUNDING L.L.C. DE EMPIRE STATE VEHICLE LEASING L.L.C. NY EPSTEINS B 40 PARK ROSEWOOD UNIT L.L.C. NJ EPSTEINS B METROPOLITAN UNIT, L.L.C. NJ EPSTEINS B RENTALS, L.L.C. NJ EPSTEINS C LOFTS, LLC NJ FIVE SENTRY REALTY ASSOCIATESL.P. PA FOURTEENTH SPRINGHILL LAKE ASSOCIATES L.L.C. DE GALE ONC ASSOCIATES, LLC DE GALE SLG NJ GP LLC DE GALE SLG NJ MEZZ LLC DE GALE SLG NJ OPERATING PARTNERSHIP, L.P. DE GARDEN STATE CAFÉ LICENSING L.L.C. NJ GARDEN STATE VEHICLE LEASING L.L.C. NJ GRAND JERSEY WATERFRONT URBAN RENEWAL L.L.C. NJ GREENBELT GKA REALTY LLC MD GREENBELT I-1 REALTY LLC MD GREENBELT L REALTY LLC MD GREENBELT/SPRINGHILL LAKE ASSOCIATES L.L.C. MD HANOVER 3 NJ HANOVER HOSPITALITY CORP. NJ HARBORSIDE UNIT A URBAN RENEWAL, L.L.C. NJ HARBORSIDE HOSPITALITY CORP. NJ HILLSBOROUGH NJ HORIZON CENTER REALTY ASSOCIATES L.L.C. NJ JUMPING BROOK REALTY ASSOCIATES L.L.C. NJ KEMBLE PLAZA II REALTY L.L.C. NJ KNIGHTSBRIDGE REALTY L.L.C. NJ LINWOOD REALTY L.L.C. NJ LITTLETON REALTY ASSOCIATES L.L.C. NJ LR OVERLOOK PHASE III L.L.C. DE M-C NJ M-C DE M-C DE M-C 2 SOUTH GOLD L.L.C. NJ Subsidiary State of Incorporation or Organization M-C 3 AAA L.L.C. NJ M-C 3 CAMPUS,LLC DE M-C 5 AAA L.L.C. NJ M-C 6 AAA L.L.C. NJ M-C CAPITOL ASSOCIATES L.L.C. DE M-C CHURCH REALTY L.L.C. NJ M-C CONSTRUCTION SERVICES L.L.C. NJ M-C HARBORSIDE PROMENADELLC NJ M-C HARSIMUS PARTNERS L.L.C. NJ M-C HUDSONLLC NJ M-C LENOLA REALTY L.L.C. NJ M-C NEWARK L.L.C. DE M-C PENN MANAGEMENT TRUST MD M-C PLAZA II& IIILLC NJ M-C PLAZA IVLLC NJ M-C PLAZA VLLC NJ M-C PLAZA VI& VIILLC NJ M-C PROPERTIESCO. REALTY L.L.C. NJ M-C RED BANK REALTY L.L.C. NJ M-C VREELAND,LLC DE MACK-CALI ADVANTAGE SERVICES CORPORATION DE MACK-CALI B PROPERTIES, L.L.C. NJ MACK-CALI BRIDGEWATERREALTY,L.P. NJ MACK-CALI BUILDING V ASSOCIATES L.L.C. NJ MACK-CALI CAMPUS REALTY L.L.C. NJ MACK-CALI CHESTNUT RIDGE, L.L.C. NJ MACK-CALI CW REALTY ASSOCIATES L.L.C. NY MACK-CALI D.C. MANAGEMENT CORP DE MACK-CALI E-COMMERCE L.L.C. DE MACK-CALI EAST LAKEMONT L.L.C. NJ MACK-CALI F PROPERTIESL.P. NJ MACK-CALI FACILITY,LLC NJ MACK-CALI FREEHOLD L.L.C. NJ MACK-CALI HARBORSIDE UNIT A L.L.C. NJ MACK-CALI HOLMDEL L.L.C. DE MACK-CALI JOHNSON ROAD L.L.C. NJ MACK-CALI MANAGEMENT L.L.C. DE MACK-CALI MID-WEST REALTY ASSOCIATES L.L.C. NY MACK-CALI MORRIS REALTY L.L.C. NJ MACK-CALI PLAZA I L.L.C. NJ MACK-CALI PROPERTIES CO. NJ MACK-CALI PROPERTY TRUST MD MACK-CALI REALTY ACQUISITION CORP. DE MACK-CALI REALTY CONSTRUCTION CORPORATION NJ MACK-CALI SERVICES,INC. NJ MACK-CALI SHORT HILLS L.L.C. NJ MACK-CALI SO. WEST REALTY ASSOCIATES L.L.C. NY MACK-CALI SPRINGING L.L.C. DE MACK-CALI SUB XV TRUST MD MACK-CALI TAXTER ASSOCIATES L.L.C. NY MACK-CALI TC L.L.C. DE MACK-CALI TEXAS PROPERTYL.P. TX MACK-CALI TRS HOLDING CORPORATION DE MACK-CALI WOODBRIDGE L.L.C. NJ Subsidiary State of Incorporation or Organization MACK-CALI WP REALTY ASSOCIATES L.L.C. NY MACK-CALI-R COMPANY NO. 1L.P. NJ MACK-GREEN-GALE L.L.C. DE MAIN-MARTINE MAINTENANCE CORP. NY MAPLE 4 CAMPUS REALTY L.L.C. NJ MAPLE 6 CAMPUS REALTY L.L.C. NJ MARBELLA LAND HOLDING, L.L.C. NJ MARBELLA TOWER ASSOCIATES L.L.C. NJ MARBELLA TOWER ASSOCIATES SOUTH, L.L.C. NJ MARBELLA TOWER URBAN RENEWAL ASSOCIATES, L.L.C. NJ MARBELLA TOWER URBAN RENEWAL ASSOCIATES SOUTH, L.L.C. NJ MC 55 CORPORATE DRIVE L.L.C. DE MC 55 CORPORATE MANAGER L.L.C. DE MC DE MC AIRPORT HOLDING L.P. PA MC CURTIS CENTER INVESTOR L.L.C. DE MC FREE WI-FI L.L.C. NJ MC HUDSON HOLDING L.L.C. NJ MC HUDSON REALTY L.L.C. NJ MC KEMBLE HOLDING L.L.C. DE MC-KPG-I PUBLIC LEDGER, LLC DE MC MADISON HOLDING L.P. PA MC MONUMENT APARTMENT L.P. PA MC MONUMENT HOLDING L.P. PA MC ONE RIVER GENERAL L.L.C. NJ MC ONE RIVER LIMITED L.L.C. NJ MC OPM HOLDING L.P. PA MC PARSIPPANY HOSPITALITY CORP. NJ MC PORT IMPERIAL HOTEL L.L.C. NJ MC PORT IMPERIAL HOTEL TRS L.L.C. NJ MCPRC LLC NJ MC RICHMOND NB L.L.C. NJ MC RIVERWATCH NB L.L.C. NJ MC ROSELAND CRYSTAL LAKE L.L.C. DE MC ROSELAND EPSTEINS L.L.C. DE MC ROSELAND HILLSBOROUGH L.L.C. DE MC ROSELAND JERSEY CITY II L.L.C. DE MC ROSELAND MA HOLDINGS L.L.C. DE MC ROSELAND MARBELLA SOUTH L.L.C. DE MC ROSELAND MONACO L.L.C. DE MC ROSELAND NJ HOLDINGS L.L.C. DE MC ROSELAND NORTH RETAIL L.L.C. DE MC ROSELAND NY HOLDINGS L.L.C. DE MC ROSELAND PORT IMPERIAL 11, LLC NJ MC ROSELAND PORT IMPERIAL 13, L.L.C. NJ MC ROSELAND PORT IMPERIAL SOUTH 15 L.L.C. DE MC ROSELAND PORTSIDE AT PIER ONE L.L.C. DE MC ROSELAND PORTSIDE L.L.C. DE MC ROSELAND TRS OPERATING L.L.C. DE MC ROSELAND VA HOLDINGS L.L.C. DE MC ROSELAND WASHINGTON STREET, L.P. DE MC ROSELAND WATERFRONT PARTNERS L.L.C. DE MC ROSELAND WORCESTER L.L.C. DE MC ROSETREE HOLDING L.P. PA Subsidiary State of Incorporation or Organization MC SENTRY HOLDING L.P. PA MC WESTLAKES HOLDING L.P. PA MCPT TRS HOLDING CORPORATION DE MCPT TRUST DE MCRC TRUST DE METROVIEW NJ MID-WEST MAINTENANCE CORP. NY MID-WESTCHESTER REALTY ASSOCIATES L.L.C. NY MONACO HOLDINGS, L.L.C. NJ MONACO NORTH URBAN RENEWAL L.L.C. NJ MONACO SOUTH URBAN RENEWAL, L.L.C. NJ MONMOUTH/ATLANTIC REALTY ASSOCIATES L.L.C. NJ MORRISTOWN EPSTEINS, L.L.C. NJ MOUNT AIRY REALTY ASSOCIATES L.L.C. NJ MOUNTAINVIEW REALTY L.L.C. NJ NEWARK CENTER HOLDING L.L.C. DE NUTGEM STATE CAFÉ LICENSING L.L.C. CT OFFICE ASSOCIATES L.L.C. NJ ONE CAMPUS ASSOCIATES, L.L.C. DE ONE GRANDE SPE L.L.C. DE ONE RIVER ASSOCIATES NJ ONE SYLVAN REALTY, L.L.C. NJ OPM FUNDING L.L.C. NJ OVERLOOK RIDGE L.L.C. DE OVERLOOK RIDGE CHASE II L.L.C. DE OVERLOOK RIDGE JV, L.L.C. DE OVERLOOK RIDGE JV 2C/3B, L.L.C. DE PALLADIUM REALTY L.L.C. NJ PARSIPPANY 4/5 REALTY L.L.C. NJ PARSIPPANY NJ PARSIPPANY HANOVER REALTY II L.L.C. NJ PARK SQUARE TIC L.L.C. NJ PHELAN REALTY ASSOCIATESL.P. CA PLAZA VIII& IX ASSOCIATES L.L.C. NJ PORT IMPERIAL NORTH RETAIL, L.L.C. NJ PORT IMPERIAL SOUTH 11, L.L.C. NJ PORT IMPERIAL SOUTH 11 HOLDING, L.L.C. NJ PORT IMPERIAL SOUTH 11 URBAN RENEWAL, L.L.C. NJ PORT IMPERIAL SOUTH 1/3 GARAGE, L.L.C. NJ PORT IMPERIAL SOUTH 1/3 HOLDING, L.L.C. NJ PORT IMPERIAL SOUTH 1/3 RETAIL L.L.C. NJ PORT IMPERIAL SOUTH 13, L.L.C. NJ PORT IMPERIAL SOUTH 13 URBAN RENEWAL, L.L.C. NJ PORT IMPERIAL SOUTH 15, L.L.C. NJ PORT IMPERIAL SOUTH 4/5 HOLDING, L.L.C. NJ PORT IMPERIAL SOUTH, L.L.C. NJ PORT IMPERIAL SOUTH 4/5 GARAGE L.L.C. NJ PORT IMPERIAL SOUTH 4/5 RETAIL L.L.C. NJ PORTSIDE 1/4 L.L.C. DE PORTSIDE 5/6, L.L.C. DE PORTSIDE APARTMENT DEVELOPERS, L.L.C. DE PORTSIDE APARTMENT HOLDINGS, L.L.C. DE PORTSIDE HOLDINGS L.L.C. DE PORTSIDE MASTER COMPANY, L.L.C. NJ Subsidiary State of Incorporation or Organization PRINCETON CORPORATE CENTER REALTY ASSOCIATES L.L.C. NJ PRINCETON OVERLOOK REALTY L.L.C. NJ PRUROSE MONACO HOLDINGS, L.L.C. NJ PRUROSE PORT IMPERIAL SOUTH 15, L.L.C. NJ PRUROSE RIVERWALK G L.L.C. NJ PSA RAHWAY TIC L.L.C. NJ PW/MS MANAGEMENT CO. INC. NJ PW/MS OP SUB III, LLC DE RAHWAY APTS TIC L.L.C. NJ RED BANK CORPORATE PLAZA, LLC NJ RIVERWALK C. URBAN RENEWAL L.L.C. NJ RIVERWALK G URBAN RENEWAL, L.L.C. NJ RM - C/H MANAGEMENT COMPANY L.L.C. NJ ROSEGARDEN MARBELLA SOUTH, L.L.C. NJ ROSEGARDEN MONACO HOLDINGS L.L.C. NJ ROSEGARDEN MONACO, L.L.C. NJ ROSELAND 4/5 HOLDING, L.L.C. NJ ROSELAND ACQUISITION CORP. DE ROSELAND ASSET SERVICES, L.L.C. NJ ROSELAND DESIGNS L.L.C. NJ ROSELAND FREEHOLD L.L.C. NJ ROSELAND/HARRISON, L.L.C. NJ ROSELAND HOSPITALITY CORP. NJ ROSELAND II L.L.C. NJ ROSELAND MANAGEMENT COMPANY, L.L.C. DE ROSELAND MANAGEMENT HOLDING L.L.C. NY ROSELAND MANAGEMENT SERVICES, L.P. NJ ROSELAND OWNERS ASSOCIATES L.L.C. NJ ROSELAND/RBA, L.L.C. NJ ROSELAND SERVICES L.L.C. DE ROSELAND/EASTCHESTER, L.L.C. NJ ROSELAND/LINCOLN HARBOR, L.L.C. NJ ROSELAND/OVERLOOK 2C/3B, L.L.C. NJ ROSELAND/OVERLOOK, L.L.C. NJ ROSELAND/PORT IMPERIAL PARTNERS, L.P. DE ROSELAND/PORT IMPERIAL SOUTH, L.L.C. NJ ROSELAND/PORT IMPERIAL, L.L.C. NJ ROSELAND QRS INC. DE ROSELAND RESIDENTIAL, L.P. DE ROSELAND RESIDENTIAL HOLDINGS LLC DE ROSELAND RESIDENTIAL TRS CORP. DE ROSELAND RESIDENTIAL TRUST MD ROSELAND/RIVERWALK G, L.L.C. NJ ROSELAND/SHORT HILLS L.L.C. NJ ROSEWOOD LAFAYETTE COMMONS, L.L.C. NJ ROSEWOOD MORRISTOWN, L.L.C. NJ RRT GREENBELT HOLDING LLC MD SIX COMMERCE DRIVE ASSOCIATES L.L.C. NJ SIXTEENTH SPRINGHILL LAKES ASSOCIATES L.L.C. MD SKYLINE REALTY L.L.C. NY SO. WESTCHESTER REALTY ASSOCIATES L.L.C. NY SOUTH-WEST MAINTENANCE CORP. NY SYLVAN/CAMPUS REALTY L.L.C. NJ TALLEY MAINTENANCE CORP. NY Subsidiary State of Incorporation or Organization TALLEYRAND REALTY ASSOCIATES L.L.C. NY TENTH SPRINGHILL LAKE ASSOCIATES,LLC DE TERRI REALTY ASSOCIATES L.L.C. NJ THE GALE COMPANY, L.L.C. NJ THE GALE CONSTRUCTION COMPANY, L.L.C. DE THE GALE CONSTRUCTION SERVICES COMPANY, L.L.C. DE THE GALE CONTRACTING COMPANY, L.L.C. DE THE GALE INVESTMENT SERVICES COMPANY, L.L.C. DE THE GALE MANAGEMENT COMPANY, L.L.C. DE THE GALE REAL ESTATE ADVISORS COMPANY, L.L.C. DE THE GALE REAL ESTATE SERVICES COMPANY L.L.C. DE THE GALE SERVICES COMPANY, L.L.C. DE TWELFTH SPRINGHILL LAKE ASSOCIATES,LLC MD VAUGHN PRINCETON ASSOCIATES L.L.C. NJ WEST AVENUE REALTY ASSOCIATES L.L.C. CT WEST-AVE. MAINTENANCE CORP. CT WHITE PLAINS REALTY ASSOCIATES L.L.C. NY XS HOTEL ASSOCIATES LLC NJ XS HOTEL URBAN RENEWAL ASSOCIATES LLC NJ
